DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the 103 rejections set forth in the non-final rejection of 7/20/21, pages 2-6, paragraphs 2-4 have been withdrawn.

REJECTIONS REPEATED
There are no rejection repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-193600 (English machine translation provided herein) in view of Fox et al. (US 5055531) and WO2016147739 (English machine translation provided herein).

JP2016-193600 discloses a molded article (paragraph [0158]) comprising a multilayer film comprising: a first acrylic resin layer (1) (paragraphs [0023 – 0042], [0059 - 0065]); an aromatic polycarbonate resin layer () (paragraphs [0044 – 0047]) which can be mixed with a polyester (paragraphs [0048 - 0059]); and a second acrylic resin layer (2), wherein the first acrylic resin layer (), the aromatic polycarbonate resin layer (), and the second acrylic resin layer (2) are directly laminated in the stated order (paragraphs [0014 – 0015], [0078 – 0079]), an aromatic polycarbonate resin constituting the aromatic polycarbonate resin layer (), and the multilayer film satisfies the following formulae (1-1) and (1-2):
(T - T <= 30, or 20
(T - T) <= 30, or 20
T, 
wherein T is a glass transition temperature of an acrylic resin constituting the first acrylic resin layer (), T. is a glass transition temperature of an acrylic resin constituting the second acrylic resin layer (), T is a glass transition temperature of an aromatic polycarbonate resin constituting the aromatic polycarbonate resin layer (), and all of the temperatures are determined in °C (paragraphs [0016 – 0019], [0066 – 0067]).
JP2016-193600 also discloses wherein the glass transition temperature of the polycarbonate resin is 100 – 140 degrees C (paragraph [0066]), a hard coat on at least 
JP2016-193600 does not disclose a polycarbonate which is a product of a polycarbonic acid ester of an aromatic dihydroxy compound and a low-crystalline or amorphous aromatic polyester.
Fox discloses a polycarbonate which is a product of a polycarbonic acid ester of an aromatic dihydroxy compound (since a product of a carbonate ester and dihydroxy compound is disclosed as the polycarbonate which is the same or substantially similar to applicant’s polycarbonate) and a low-crystalline or amorphous aromatic polyester (column 2, line 52 through column 5, line 30) for use in molded articles (column 1, lines 5-10) for the purpose of providing improved impact strength and mechanical strength (column 2, lines 45-50).
Both references drawn to polycarbonate containing articles.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a polycarbonate which is a product of a polycarbonic acid ester of an aromatic dihydroxy compound and a low-crystalline or amorphous aromatic polyester in JP2016-193600 in order to provide improved impact strength and mechanical strength as taught or suggested by Fox.
Fox discloses wherein the polycarbonic acid ester of the aromatic dihydroxy compound is a polycarbonic acid ester of bisphenol A (since bisphenol A is reacted with carbonate ester, column 2, line 52 through column 5, line 30), 

Fox discloses a polycarbonate polyester copolymer comprising structural units derived from Bisphenol A, terephthalic acid, 1,4-cyclohexanedimethanol and ethylene glycol (column 2, line 52 through column 5, line 30).
Although neither reference specifically discloses the concentration for every structural unit finding the optimum range or value for a concentration is obvious an well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited concentrations in order to provide improved impact and/or mechanical strength.
The recited light transmittance, retardation and water absorption are provided by modified JP2016-193600 since the structure and materials are the same or substantially similar to applicant’s invention.  It would have been obvious to have provided applicant’s recited light transmittance, retardation and water absorption in order to provide improved transparency and water repellency.
JP2016-193600 disclose wherein acrylic resin layers (1) and (2) are the same material (paragraphs [0023 – 0042], [0059 - 0065]).
JP2016-193600 does not disclose wherein the acrylic resin is comprised of a structural unit derived from methyl (meth)aerylate in an amount of 50-95 mol%, and a structural unit derived from vinylcyclohexane in an amount of 50-5 moI% based on 100 mol% of the total sum of structural units derived from polymerizable monomers.

	Therefore it would have been obvious to one of ordinary art at the time applicant’s invention was made to have provided an acrylic resin which resin is comprised of a structural unit derived from methyl (meth)aerylate in an amount of 50-95 mol%, and a structural unit derived from vinylcyclohexane in an amount of 50-5 moI% based on 100 mol% of the total sum of structural units derived from polymerizable monomers in JP2016-193600 in order to provide improved transparency, color tone, scratch resistance and surface hardness as taught or suggested by WO2016147739.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 10/20/21 have been considered but are moot in view of the new grounds for rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM